THE COURT.
It appearing that the transaction which formed the basis of the charges preferred against petitioner, and which resulted in a recommendation by the Board of Governors of The State Bar that he be suspended from practice of the law for a period of one year, involved a party or parties who participated therein with petitioner, but who were not proceeded against and whose conduct in the matter has not been inquired into, it is hereby ordered that this entire proceeding be remanded to the Board of Governors with directions to reopen the same, and by proper orders to bring before it for investigation any members of *227The State Bar who directly participated in the said transaction, or take such further steps as may seem meet and proper.
Shenk, J., Waste, C. J., and Thompson, J., dissented.